DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an initializing module; an objective function evaluation module; a rule miner module; an ensembling module; a prediction interval calculator module in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites segregating, by the computing device, the data set into a training data set of ten deciles and a test data; determining by the computing device, a set of rules for encoding, a first objective function for the training data, and wherein the objective function is configured to judge a fitness of each data item in the data input, and wherein the set of rules are stored in a rule base; executing a particle swarm optimization based quantile regression for a predefined number of times to generate a set of rule bases, wherein the set of rule bases is stored in a combined rule base; ensembling the set of rules from the combined rule base with a threshold of one percent on coverage from a combined rule base, by the computing device; and estimating by the computing device, prediction intervals associated with the data set using the rule [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-7, 9-14 recite(s) wherein the step of generating the set of rules comprises:generating a rule Rp covering Cp samples of the training dataset decile using PSOrule miner; and adding each rule R, to the rule base.46  wherein the step of determining a first objective function comprises:selecting an antecedent part of the rule to determine coverage; selecting a consequent part of the rule to determine predicted target values for samples covered by the rule in each decile of the dataset; computing a first Pearson correlation coefficient for each attribute with a predicted target variable for samples covered by the rule in each decile of the dataset; computing a second Pearson correlation coefficient for each attribute with an actual target variable for samples covered by the rule in each decile of the dataset; determining a sum value as a total number of times the difference between the first Pearson correlation coefficient and the second Pearson correlation coefficient provides a value less than a pre-specified threshold; and determining a fitness of each particle, where fitness is equal to the sum value.  wherein the step of determining a second objective function comprises:selecting an antecedent part of the rule to determine coverage; selecting a consequent part of the rule to determine predicted target values for samples covered by the rule in each decile of the dataset; computing a first pearson correlation coefficient for each attribute with a predicted target variable for samples covered by the rule in each decile of the dataset; computing a second pearson correlation coefficient for each attribute with an actual target variable for samples covered by the rule in each decile of the dataset; determining a sum value as a total number of times the difference between the first Pearson correlation coefficient and the second Pearson correlation coefficient provides a value less than a pre-specified threshold;47 computing a Mean Squared Error (MSE) between the predicted target values and the actual target values for all samples, wherein the samples belong to the antecedent part of the rile; determining a fitness as a difference between the normalized sum value and the mean square error.  wherein the step of executing a particle swarm optimization-based rule miner for a predefined number of times comprises:initializing particles present in the dataset, wherein a best state for a particle is initialized as Pbest and a particle with highest fitness in the population is initialized as G;computing a fitness function for each particle using at least one of the first objective function and the second objective function; determining whether the computed fitness for each particle is better than the best state of particle Pbcst; updating the best state of particle Pbest when the computed fitness is better than initial Pbc updating velocity and position of each particle; determining the particle with minimum Prediction Interval Normalized Average Width (PINAW) and maximum (Prediction Interval Coverage Probability) PICP for selecting the best particle in the population; and determining the best rule based on PINAW and PICP values.48  wherein the step of estimating prediction intervals further comprises:computing the coverage of each rule in the rule base, wherein the coverage is determined by selecting the part of the train data set that follows the antecedent part of rule; determining the predicted target values Y;for each sample present in the set using the consequent part of rule; computing mean (p) and standard deviation (a) of all the extracted predicted target value; and estimating a prediction for output variable of the samples covered by the rule as [(p.-a), (ji+a-)].  wherein the step of ensembling the set of rules further comprises:eliminating the rules in the rile base with coverage less than one percent of a total number of samples in the entire dataset to form the ensembled rules.  wherein the rule miner module is further configured to generate a rule R, covering C, samples of the training dataset decile using PSO rule miner, and add each rule R, to the rule base.  wherein the objective function evaluation module is configured to:select an antecedent part of the rule to determine coverage; select a consequent part of the rule to determine predicted target values for samples in the dataset covered by the rule; compute a first Pearson correlation coefficient for each attribute with a predicted target variable for samples covered by the rule in each decile of the dataset; compute a second Pearson correlation coefficient for each attribute with an actual target variable for samples covered by the rule in each decile of the dataset;50 determine a total number of times the difference between the first Pearson correlation coefficient and the second Pearson correlation coefficient becomes less than a pre-specified threshold; determine a sum value as difference between the first Pearson correlation coefficient and the second Pearson correlation coefficient less than fixed pre-specified threshold; and determine a fitness of each particle, where the fitness is equal to the sum value.  wherein the objective function evaluation module is configured to:select an antecedent part of the rule to determine coverage; select a consequent part of the rule to determine predicted target values for samples in the dataset covered by the rule; compute a first Pearson correlation coefficient for each attribute with a predicted target variable for samples covered by the rule in each decile of the dataset; compute a second Pearson correlation coefficient for each attribute with an actual target variable for samples covered by the rule in each decile of the dataset; determine a sum value as the total number of times the difference between the first Pearson correlation coefficient and the second Pearson correlation coefficient becomes less than a pre-specified threshold; compute a Mean Squared Error (MSE) between the predicted target values and the actual target values for all samples, wherein the samples belong to the antecedent part of the rile; and determine a fitness as a difference between the normalized sum value and the mean square error. 51  wherein the rule miner module is further configured to:initialise particles present in the dataset, wherein a best state for a particle is initialized as Pbest and a particle with highest fitness in the population is initialized as Guest; compute a fitness function for each particle using at least one of the first objective function and the second objective function; determine whether the computed fitness for each particle is better than the best state of particle Pjest; update the best state of particle Pbcst when the computed fitness is better than initial Pbcst; update velocity and position of each particle; determine the particle with minimum Prediction Interval Normalized Average Width (PINAW) and maximum (Prediction Interval Coverage Probability) PICP for selecting the best particle in the population; and determine the best rule based on PINAW and PICP values.  wherein the prediction interval calculator module is further configured to:compute the coverage of each rule in the rule base, wherein the coverage is determined by selecting the part of the train data set that follows the antecedent part of rule; determine predicted target values Y; for each sample present in the set using the consequent part of rule;52 compute mean (p) and standard deviation (a) of all the extracted predicted target value; andestimate a prediction for output variable of the samples covered by the rule as [( -a), ( +a)].  wherein the ensembling module is further configured to:eliminate the rules in the rule base with coverage less than one percent of a total number of samples in the entire dataset to form the ensembled rules. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 8 recites estimating prediction intervals of a data set, wherein the hardware processor is configured to receive the historical data set including a plurality of input variables and a single output variable; segregate the data set into a training data set of ten deciles and a test data; 49 determine a first objective function for the training data, and wherein the objective function is configured to judge a fitness of each data item in the data input; determine a set of rules for encoding, and wherein the set of rules are stored in a rule base, wherein the rule miner module is configured to execute a particle swarm optimization-based quantile regression on the dataset for a predefined number of times to generate a set of rule bases, wherein the set of rule bases are stored in a database as combined rule base;ensemble the set of rules from the combined rule base with a threshold of one percent on coverage from a combined rule base; and estimate prediction intervals associated with the data set using the rule [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a hardware processor coupled to a memory containing instructions configured for; an initializing module configured to; an objective function evaluation module configured to; a rule miner module configured to; an ensembling module configured to; a prediction interval calculator module configured to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving, by the computing device, historical data set including a plurality of input variables and a single output variable;); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).


Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach the processing steps of claims 1, 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ACHIN ET AL. (US 2018/0060744) teaches SYSTEMS FOR SECOND-ORDER PREDICTIVE DATA ANALYTICS, AND RELATED METHODS AND APPARATUS;
ACHIN ET AL. (US 10,366,346) teaches SYSTEMS AND TECHNIQUES FOR DETERMINING THE PREDICTIVE VALUE OF A FEATURE;
LEE ET AL. (US 2010/0023307) teaches METHODS FOR PROGNOSING MECHANICAL SYSTEMS;
MILENOVA ET AL. (US 7,490,071) teaches SUPPORT VECTOR MACHINES PROCESSING SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864